        Case 2:17-cv-01091-SU               Document 115   Filed 07/11/19   Page 1 of 13




Oliver J. H. Stiefel, OSB # 135436
Tel: (503) 227-2212
oliver@crag.org
Crag Law Center
3141 E Burnside Street
Portland, Oregon 97214
Fax: (503) 296-5454

David H. Becker, OSB # 081507
Tel: (503) 388-9160
davebeckerlaw@gmail.com
Law Office of David H. Becker, LLC
4110 SE Hawthorne Boulevard # 168
Portland, Oregon 97214

Attorneys for Central Oregon LandWatch


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PENDLETON DIVISION


 CENTRAL OREGON LANDWATCH, an                                   Case No. 2:17-cv-01004-SU (Lead)
 Oregon non-profit corporation;                                Case No. 2:17-cv-01091 (Trailing)
                               Plaintiff,                        Case No. 2:17-cv-01366 (Trailing)

         v.
 SHANE JEFFRIES, in his official capacity as                    MOTION FOR AWARD OF
 Ochoco National Forest Supervisor; JAMES                        ATTORNEYS FEES AND
 M. PEÑA, in his official capacity as Regional                MEMORANDUM IN SUPPORT
 Forester for Region 6 of the United States
 Forest Service; and the UNITED STATES
 FOREST SERVICE, a federal agency of the
 United States Department of Agriculture,
                           Defendants,
 OCHOCO TRAIL RIDERS, OREGON
 MOTORCYCLE RIDERS
 ASSOCIATION; PACIFIC NORTHWEST
 4 WHEEL DRIVE ASSOCIATION,
 DESCHUTES COUNTY 4 WHEELERS;
 and THE BLUERIBBON COALITION,
              Defendants-Intervenors.
        Case 2:17-cv-01091-SU           Document 115        Filed 07/11/19      Page 2 of 13




                                              MOTION

       Pursuant to the Endangered Species Act (“ESA”), 16 U.S.C. § 1540(g)(4), the Equal Access

to Justice Act (“EAJA”), 24 U.S.C. § 2812(d), Federal Rule of Civil Procedure 54, and Local Rule 54-

3, Plaintiff Central Oregon LandWatch (“LandWatch”) hereby respectfully moves for an award of

attorneys’ fees, costs, and other expenses. This motion is supported by the following memorandum

and the accompanying declarations of Oliver J. H. Stiefel, David H. Becker, and Paul Dewey.

       LandWatch submits its Fees Application on this date in satisfaction of EAJA’s statutory

deadline and this Court’s order of March 28, 2019, ECF107. However, LandWatch requests that no

action be taken on the application at this time. Pursuant to LR 7-1, the undersigned certifies that the

Parties have been in discussions regarding LandWatch’s claims for attorneys’ fees, costs, and other

expenses, and seek to reach an agreement without the need for any further action by this Court.

Accordingly, the Parties are filing concurrently herewith a stipulated motion to stay further

proceedings on this application until September 20, 2019. By that date, the Parties will submit a Joint

Status Report to the Court and, if settlement negotiations are unsuccessful, will submit a proposed

schedule for further proceedings.

       Should the Parties’ settlement negotiations fail, LandWatch will amend this application and

support it with all remaining required documentation. See United States v. Hristov, 396 F.3d 1044 (9th

Cir. 2005) (holding a petitioner could amend a timely filed motion for attorneys’ fees after the

statutory deadline had passed).

///

///

///

///




  Mot. for Award of Attorneys’ Fees—i                                             Crag Law Center
  LandWatch v. Jeffries, et al.                                                  3141 E Burnside St.
  Case No. 2:17-cv-01091                                                         Portland, OR 97214
                                                                                 Tel. (503) 227-2212
          Case 2:17-cv-01091-SU          Document 115         Filed 07/11/19       Page 3 of 13




                                          MEMORANDUM

                                          INTRODUCTION

          LandWatch respectfully moves the Court for an award of attorneys’ fees, costs, and other

expenses pursuant to the ESA and EAJA. LandWatch achieved significant success in this case

challenging the Forest Service’s issuance of the Supplemental Final Environmental Impact

Statement (“SFEIS”) and Record of Decision (“ROD”) approving the Ochoco Summit Trail System

Project (the “Project”). Indeed, this Court vacated the SFEIS and ROD—the precise relief that

LandWatch sought in bringing this case. LandWatch seeks $310,829.93 in attorneys’ fees, costs, and

other expenses for its successful prosecution of this case.

                                             ARGUMENT

I.        This Fees Application is Timely.

          This Court entered judgment in favor of LandWatch on January 4, 2019. ECF105. Unless

otherwise ordered by the Court, Federal Rule of Civil Procedure 54(d)(2)(B) requires that a motion

for attorneys’ fees, costs, and other expenses be filed within 14 days of entry of judgment, unless a

statute provides otherwise. Because the ESA does not include a deadline for the filing of a motion

for attorneys’ fees, costs, and other expenses, Rule 54(d)(2)(B)’s deadline controls unless the Court

orders otherwise. EAJA, on the other hand, provides that a party must file any application for

attorneys’ fees, costs, and other expenses within 30 days after a judgment becomes final and not

appealable. 28 U.S.C. § 2412(d)(1)(B), (d)(2)(G).

          Reconciling the discrepancy between the deadlines, this Court extended the Rule 54(d)(2)(B)

deadline (which governs any motion for fees under the ESA) to bring it in line with the EAJA

deadline. ECF107 (“Any motions for attorneys’ fees, costs, and other expenses * * * to be filed

within thirty days of the final disposition of all appeals and cross-appeals in this litigation.”). The

Ninth Circuit Court of Appeals granted Federal Defendants’ motion to voluntarily dismiss their

     Memo ISO Mot. for Award of Attorneys’ Fees—1                                    Crag Law Center
     LandWatch v. Jeffries, et al.                                                  3141 E Burnside St.
     Case No. 2:17-cv-01091                                                         Portland, OR 97214
                                                                                    Tel. (503) 227-2212
        Case 2:17-cv-01091-SU           Document 115        Filed 07/11/19      Page 4 of 13




appeal on June 13, 2019. See ECF113. This Fees Application therefore is timely because it is filed

within 30 days after the judgment became final and not appealable.

II.    LandWatch is Entitled to An Award of Attorneys’ Fees, Costs, and Other Expenses
       under the ESA and EAJA.

       LandWatch is entitled to its fees, costs, and other expenses under two statutes. The ESA

provides that a court “may award costs of litigation (including reasonable attorney and expert

witness fees) to any party, whenever the court determines such award is appropriate.” 16 U.S.C.

§ 1540(g)(4). EAJA provides that “a court shall award * * * fees and other expenses” to a “prevailing

party” in proceedings for judicial review of agency action. 28 U.S.C. § 2412(d)(1)(A).

       Because the ESA’s citizen suit provision provides an express authorization for attorneys’

fees in ESA cases, courts look first to the ESA and then to EAJA in evaluating a plaintiff’s fee

request. See Or. Natural Desert Ass’n. v. Vilsack, No. 2:07-cv-01871-HA, 2013 U.S. Dist. LEXIS 92766

(D. Or. July 2, 2013). In other words, where attorney fee liability arises under both the ESA citizen

suit and under EAJA, EAJA should be “subordinated” to the ESA fee-shifting provision. See

“Payment of Attorney’s Fees In Litigation Involving Successful Challenges to Federal Agency

Action Arising Under the Administrative Procedure Act and the Citizen-Suit Provisions of the

Endangered Species Act” (hereafter “DOJ Memo”), available at

https://www.justice.gov/sites/default/files/olc/opinions/2000/11/31/op-olc-v024-p0311_0.pdf

(Nov. 27, 2000) (“We believe that a court, in addressing [successful claims under both APA-EAJA

and ESA], would apply EAJA section 2412(d) only as a fall-back to other fee shifting provisions,

such as ESA section 11(g)(4)”).

       A.      LandWatch is entitled to fees, costs, and other expenses under the ESA.

       Attorneys’ fees are “appropriate” under the ESA when a party achieves “some degree of

success on the merits,” Ruckleshaus v. Sierra Club, 463 U.S. 680, 694 (1983), or “succeed[s] on any

significant issue in the litigation which achieves some of the benefit sought in bringing suit.” LSO,
  Memo ISO Mot. for Award of Attorneys’ Fees—2                                    Crag Law Center
  LandWatch v. Jeffries, et al.                                                  3141 E Burnside St.
  Case No. 2:17-cv-01091                                                         Portland, OR 97214
                                                                                 Tel. (503) 227-2212
         Case 2:17-cv-01091-SU            Document 115        Filed 07/11/19      Page 5 of 13




Ltd. v. Stroh, 205 F.3d 1146, 1160 (9th Cir. 2000) (citations omitted). This standard is a lesser

standard than the “prevailing party” standard. Ruckleshaus, 463 U.S. at 688.

        Here, LandWatch secured full vacatur of the challenged decision on grounds that, inter alia,

the Forest Service failed to comply with Section 7 of the ESA. See ECF89 at 16, 49–50; ECF104 at

3, 9. Because LandWatch has satisfied the higher “prevailing party” standard, as described in more

detail below, LandWatch is entitled to a fee award under the ESA.

        B.      LandWatch is entitled to fees, costs, and other expenses under EAJA.

        A litigant is eligible for an award under EAJA if it is (1) a “prevailing party”; (2) that meets

applicable size or net worth criteria. 28 U.S.C. § 2412(2)(1)(B). “Once a party’s eligibility has been

proven, an award of fees under EAJA is mandatory unless the government’s position is substantially

justified or special circumstances exist that make an award unjust.” Love v. Reilly, 924 F.2d 1492 (9th

Cir. 1991).

                1.       LandWatch is the “prevailing party.”

        A party is “prevailing” if it “succeed[s] on any significant issue in the litigation which

achieves some of the benefit the parties sought in bringing the suit.” Hensley v. Eckerhart, 461 U.S.

424, 433 (1983). Here, LandWatch achieved the precise benefit it sought in bringing the suit: vacatur

of the SFEIS and ROD. As a result, LandWatch is prevailing party under EAJA. See Farrar v. Hobby,

506 U.S. 103, 111–12 (1992) (a party prevails when “actual relief on the merits of the claim

materially alters the legal relationship between the parties by modifying the defendant’s behavior in a

way that directly benefits the plaintiff”).

                2.       LandWatch meets EAJA’s size and net worth criteria.

        To be eligible for fees under EAJA, a party must be “any * * * organization, the net worth of

which did not exceed $7,000,000 at the time the civil action was filed, and which had not more than

500 employees at the time the civil action was filed” or “an organization described in section

  Memo ISO Mot. for Award of Attorneys’ Fees—3                                       Crag Law Center
  LandWatch v. Jeffries, et al.                                                     3141 E Burnside St.
  Case No. 2:17-cv-01091                                                            Portland, OR 97214
                                                                                    Tel. (503) 227-2212
        Case 2:17-cv-01091-SU           Document 115         Filed 07/11/19      Page 6 of 13




501(c)(3)” regardless of net worth. 28 U.S.C. § 2412(d)(1)(A). LandWatch is a 501(c)(3) organization

that employs fewer than 500 employees and is therefore eligible under EAJA. Dewey Decl. ¶¶ 2–3.

                3.      The position of the United States was not substantially justified, and
                        no special circumstances exist that would make an award unjust.

        “A prevailing party is entitled to an award of attorneys’ fees unless the position of the agency

was substantially justified or * * * special circumstances make an award unjust. Mendenhall v. NTSB,

92 F.3d 871, 874 (9th Cir. 1996). The agency bears the burden of proving its position was

substantially justified. Or. Natural Res. Council v. Marsh, 52 F.3d 1485, 1492 (9th Cir. 1995). To meet

this burden, the agency must prove that its position had a reasonable basis in both fact and law.

Pierce v. Underwood, 487 U.S. 552, 556 (1988). The court considers the reasonableness of the

underlying government action and the position asserted by the agency in court defending its validity.

Kali v. Bowen, 854 F.2d 329, 332 (9th Cir. 1998). “[I]t will be only a decidedly unusual case in which

there is substantial justification under the EAJA even though the agency’s decision was reversed as

lacking in reasonable, substantial and probative evidence in the record.” Thangaraja v. Gonzales, 428

F.3d 870, 874 (9th Cir. 2005). It is also the agency’s burden of proving that any special circumstances

exist that might make an award unjust. Love, 924 F.2d at 1495.

        Here, the Forest Service was not substantially justified in issuing the SFEIS and ROD. Judge

Sullivan identified numerous ways in which the agency violated a series of statutory and regulatory

requirements. Judge Hernàndez adopted the F&R as to all of the legal deficiencies, and found one

further legal violation. On account of the fact that the agency “committed multiple substantive

errors, as to multiple statutes, regulations, and rules,” ECF89 at 49, Judge Sullivan recommended

vacatur of the SFEIS and ROD, and Judge Hernàndez so ruled. Under these circumstances, the

agency cannot prove substantial justification under EAJA.

        The “special circumstances” exception to eligibility under EAJA is a “‘safety valve’

[that] * * * gives the court discretion to deny awards where equitable considerations dictate an award
  Memo ISO Mot. for Award of Attorneys’ Fees—4                                      Crag Law Center
  LandWatch v. Jeffries, et al.                                                    3141 E Burnside St.
  Case No. 2:17-cv-01091                                                           Portland, OR 97214
                                                                                   Tel. (503) 227-2212
         Case 2:17-cv-01091-SU            Document 115         Filed 07/11/19       Page 7 of 13




should not be made.” H.R. Rep. No. 1418, 96th Cong., 2d Sess. 5, 11, reprinted in 1980 U.S.C.C.A.N.

5984, 4990. LandWatch is unaware of any special circumstances that would make an award unjust in

this case. Cf. Meinhold v. U.S. Dep’t of Defense, 123 F.3d 1275, 1277 n.1 (9th Cir. 1997) (court

considered party’s “bad faith” in its fee determination”).

III.    LandWatch’s Requested Attorneys’ Fees, Costs, and Other Expenses Are
        Reasonable.

        Once a party has established that an award is appropriate under the ESA, and its eligibility

under EAJA, the next step is calculating what attorneys’ fees are reasonable. Although the inquiry

under the two statutes is somewhat different, the end result is the same. In sum, “[t]he most useful

starting point for determining the amount of a reasonable fee is the number of hours reasonably

expended on the litigation multiplied by a reasonable hourly rate.” Hensley, 461 U.S. at 433. There is

a strong presumption that this “lodestar” figure represents a reasonable rate. City of Burlington v.

Dague, 505 U.S. 557, 561 (1992).

        A.      The hours claimed by LandWatch were reasonable expended.

        A party’s attorneys are entitled to be compensated “for every item of service which, at the

time rendered, would have been undertaken by a reasonable and prudent lawyer to advance or

protect his client’s interest.” Moore v. Jas. H. Matthews & Co., 682 F.2d 830, 839 (9th Cir. 1982). “By

and large, the court should defer to the winning lawyer’s professional judgment as to how much

time he was required to spend on the case; after all, he won, and might not have, had he been more

of a slacker.” Moreno v. City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). If the hours claimed

were reasonably necessary to prosecute the case, and the plaintiffs obtained a substantial portion of

the relief they sought, fees for all [plaintiff’s] hours should be awarded.” City of Riverside v. Rivera, 477

U.S. 561, 572 (1985).

        Here, LandWatch’s attorneys expended reasonable hours engaged in normal and justified

tasks in order to carefully prosecute this lawsuit. Appellants attorneys judiciously completed
  Memo ISO Mot. for Award of Attorneys’ Fees—5                                         Crag Law Center
  LandWatch v. Jeffries, et al.                                                       3141 E Burnside St.
  Case No. 2:17-cv-01091                                                              Portland, OR 97214
                                                                                      Tel. (503) 227-2212
        Case 2:17-cv-01091-SU           Document 115        Filed 07/11/19      Page 8 of 13




compensable activities, including reviewing the record, researching claims and arguments,

undertaking case management activities, drafting pleadings and briefs, and preparing for and

conducting oral argument. Appellants’ attorneys time-keeping records are itemized by task and

recorded at six-minute increments. See Stiefel Decl. Exs. B, C, and D; Becker Decl. Ex. A. The

attorneys made a “good faith effort to exclude from [their] fee request hours that are excessive,

redundant, or otherwise unnecessary.” Hensley, 461 U.S. at 434. See Stiefel Decl. ¶¶ 3, 28, 30; Becker

Decl. ¶ 2.

        Moreover, LandWatch obtained the precise relief it sought in this case, as described above.

As the Supreme Court has instructed, “[w]here a plaintiff has obtained excellent results, his attorney

should recover a fully compensatory fee.” Hensley, 461 U.S. at 435.

        B.        LandWatch’s requested hourly rates are reasonable.

                  1.    LandWatch’s attorneys are entitled to market rates under the ESA and
                        EAJA.

        Reasonable hourly rates under the ESA “must be calculated according to the prevailing

market rates in the relevant legal community, with close attention paid to the fees charged by lawyers

of reasonably comparable skill, experience and reputation.” Marbled Murrelet v. Pac. Lumber Co., 163

F.R.D. 308, 316 (N.D. Cal. 1995). There is no statutory cap on rates under the ESA. S. Yuba River

Citizens League v. NMFS, No. CIV. S-06-2845 LKK/JFM, 2012 U.S. Dist. LEXIS 42287 (E.D. Cal.

Mar. 26, 2012).

        Although EAJA sets a base rate of $125 per hour, adjusted upward for inflation to account

for cost of living increases,1 EAJA provides for higher rates based on a “special factor, such as the



        1
         “Appropriate cost-of-living increases are calculated by multiplying the $125 statutory rate
by the annual average consumer price index figure for all urban consumers (“CPI-U”) for the years
in which the counsel’s work was performed.” Thangaraja v. Gonzales, 428 F.3d 870, 876–77 (9th Cir.
2005). The Ninth Circuit has established that the hourly rates were: $187.02 in 2013, $190.06 in
2014, $190.28 in 2015, $192.68 in 2016, 196.79 in 2017, and $200.78 in 2018. See STATUTORY
  Memo ISO Mot. for Award of Attorneys’ Fees—6                                    Crag Law Center
  LandWatch v. Jeffries, et al.                                                  3141 E Burnside St.
  Case No. 2:17-cv-01091                                                         Portland, OR 97214
                                                                                 Tel. (503) 227-2212
        Case 2:17-cv-01091-SU            Document 115         Filed 07/11/19      Page 9 of 13




limited availability of qualified attorneys for the proceedings involved.” 28 U.S.C. § 2412(d)(2)(A).

The special factor provision “refers to attorneys having some distinct knowledge or specialized skill

needful for the litigation in question.” Pierce, 487 U.S. at 572. Environmental litigation is a

recognized practice specialty meriting enhanced fees. See Natural Res. Def. Council v. Winter, 543 F.3d

1152, 1159–60 (9th Cir. 2008). In addition to having specialized skills required by the litigation, these

skills “must not be available elsewhere at the statutory rate.” Id. at 1158. All three factors are present

here.

        First, this case required distinctive knowledge and specialized skill in the area of federal

environmental litigation, as it involved complex issues arising under a series of environmental

statutes, regulations, and rules. See ECF80 at 3 (summary of claims). In short, “this case involved

more than a straightforward application of the APA and NEPA.” Winter, 545 F.3d at 1161.

        Second, LandWatch’s attorneys possess unique and specialized expertise in environmental

litigation of this type. Lead attorney Oliver Stiefel (J.D. 2013) exclusively has practiced public

interest environmental law for six years and has handled over a dozen federal environmental law

cases. See Stiefel Decl. ¶¶ 11–14. Co-counsel Dave Becker (J.D. 2000) is a recognized expert on

environmental law issues, and has handled dozens of federal environmental law cases. See Becker

Decl. ¶¶ 5–16.

        Third, qualified environmental litigators were unavailable to handle this case at the statutory

rate. See Dewey Decl. ¶ 7.

        Under both the ESA and EAJA, therefore, LandWatch is entitled to reasonable market rates

for its attorneys based on the prevailing rates for attorneys of equivalent specialization, skill, and




MAXIMUM RATES UNDER THE EQUAL ACCESS TO JUSTICE ACT,
https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last visited July 11, 2018).


  Memo ISO Mot. for Award of Attorneys’ Fees—7                                       Crag Law Center
  LandWatch v. Jeffries, et al.                                                     3141 E Burnside St.
  Case No. 2:17-cv-01091                                                            Portland, OR 97214
                                                                                    Tel. (503) 227-2212
        Case 2:17-cv-01091-SU            Document 115         Filed 07/11/19       Page 10 of 13




experience. See Nararajah v. Holder, 569 F.3d 906, 916 (9th Cir. 2009) (attorneys entitled to a special

factor enhancement under EAJA are entitled to rates “in line with those [rates] prevailing in the

community for similar services by lawyers of reasonably comparable skill, experience and

reputation”).

                2.       The requested market rates are reasonable.

        LandWatch is entitled to reimbursement for lead counsel Oliver Stiefel at an hourly rate of

$240 in 2016, $310 in 2017, $320 in 2018, and $325 in 2019. See Stiefel Decl. ¶¶ 33–43. Other Crag

Law Center attorneys assisted on the case including Emma Bruden, Chris Winter, Ralph Bloemers,

Courtney Johnson, and Maura Fahey; the rates requested for these attorneys are consistent with

those requested by Mr. Stiefel and are commensurate with their experience. See id. Co-counsel Dave

Becker is entitled to the following rates: $465 in 2018, and $475 in 2019. See Becker Decl. ¶¶ 17–24;

see generally Stiefel Decl. Ex. A (summary total of all attorney rates by year).

        “The fee applicant has the burden of producing satisfactory evidence, in addition to the

affidavits of its counsel, that the requested rates are in line with those prevailing in the community

for similar services of the lawyers of reasonable comparable skill and reputation.” Jordan v. Multnomah

Cnty., 815 F.2d 1258, 1263 (9th Cir. 1987). Moreover, the party requesting fees in the District of

Oregon is instructed to use the Oregon State Bar Economic Survey as a benchmark for assessing the

reasonableness of hourly billing rates. See LR 54-3 Practice Tip; Roberts v. Interstate Distrib. Co., 242 F.

Supp. 2d 850, 857 (D. Or. 2002). If the parties are unable to reach an agreement, LandWatch will

supplement this Fees Application with supporting documentation demonstrating that its attorneys

are entitled to the requested rates.

        C.      LandWatch’s requested costs and other expenses are reasonable.

        The ESA authorizes an “award [of the] costs of litigation (including reasonable attorney and

expert witness fees).” 16 U.S.C. § 1540(g)(4). EAJA authorizes an award of “costs” as enumerated at

  Memo ISO Mot. for Award of Attorneys’ Fees—8                                        Crag Law Center
  LandWatch v. Jeffries, et al.                                                      3141 E Burnside St.
  Case No. 2:17-cv-01091                                                             Portland, OR 97214
                                                                                     Tel. (503) 227-2212
        Case 2:17-cv-01091-SU            Document 115         Filed 07/11/19     Page 11 of 13




28 U.S.C. § 1920, 28 U.S.C. § 2412(a)(1), as well as “other expenses.” 28 U.S.C. § 2412(d)(1)(A). The

Ninth Circuit has interpreted “other expenses” under EAJA to include “expenses normally billed to

a client,” such as telephone calls, postage, and attorney travel expenses. Int’l Woodworkers of Am. v.

Donovan, 792 F.2d 767 (9th Cir. 1986).

        LandWatch seeks $10,105.93 in costs and other expenses reasonably incurred in this

litigation, as detailed in Exhibit E to the Stiefel Declaration.

                                            CONCLUSION

        For all of the foregoing reasons, LandWatch respectfully requests that this court grant their

motion for an award of attorneys’ fees, costs, and other expenses in the amount of $310,829.93.

However, as described above, and in the concurrently filed Motion to Stay Proceedings, LandWatch

requests that no action be taken on the Fees Application at this time, to allow time for the Parties to

engage in settlement discussions. Should settlement negotiations fail, LandWatch will file

supplemental briefing and other materials in support of the Fees Application.


DATED this 11th day of July, 2019.

        Respectfully submitted,

        /s/ Oliver J.H. Stiefel
        Oliver J. H. Stiefel, OSB # 135436
        Tel: (503) 227-2212
        oliver@crag.org
        Crag Law Center
        3141 E Burnside Street
        Portland, Oregon 97214
        Fax: (503) 296-5454

        David H. Becker, OSB # 081507
        Tel: (503) 388-9160
        davebeckerlaw@gmail.com
        Law Office of David H. Becker, LLC
        4110 SE Hawthorne Boulevard # 168
        Portland, Oregon 97214



  Memo ISO Mot. for Award of Attorneys’ Fees—9                                      Crag Law Center
  LandWatch v. Jeffries, et al.                                                    3141 E Burnside St.
  Case No. 2:17-cv-01091                                                           Portland, OR 97214
                                                                                   Tel. (503) 227-2212
      Case 2:17-cv-01091-SU    Document 115      Filed 07/11/19    Page 12 of 13




                               TABLE OF EXHIBITS

              Label                                 Document Name
Stiefel Decl.                 Declaration of Oliver J. H. Stiefel
Stiefel Decl. Ex. A             Exhibit A – Global Total
Stiefel Decl. Ex. B             Exhibit B – Timesheets: Stiefel
Stiefel Decl. Ex. C             Exhibit C – Timesheets: Bruden
Stiefel Decl. Ex. D             Exhibit D – Timesheets: Other Crag Attorneys
Stiefel Decl. Ex. E             Exhibit E – Costs and Other Expenses
Becker Decl.                  Declaration of David H. Becker
Becker Decl. Ex. A              Exhibit A – Timesheets: Becker
Dewey Decl.                   Declaration of Paul Dewey




Memo ISO Mot. for Award of Attorneys’ Fees—I                          Crag Law Center
LandWatch v. Jeffries, et al.                                        3141 E Burnside St.
Case No. 2:17-cv-01091                                               Portland, OR 97214
                                                                     Tel. (503) 227-2212
       Case 2:17-cv-01091-SU           Document 115     Filed 07/11/19     Page 13 of 13




                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of July, 2019, a true and accurate copy of MOTION

FOR AN AWARD OF ATTORNEYS’ FEES, COSTS, AND OTHER EXPENSES AND

MEMORANDUM IN SUPPORT was filed electronically via the CM/ECF system by the United

States District Court, District of Oregon.

       DATED this 11th day of July, 2019.


                       /s/ Oliver J. H. Stiefel
                       Oliver J. H. Stiefel
                         Of Attorneys for Plaintiff LandWatch




  Memo ISO Mot. for Award of Attorneys’ Fees—II                               Crag Law Center
  LandWatch v. Jeffries, et al.                                              3141 E Burnside St.
  Case No. 2:17-cv-01091                                                     Portland, OR 97214
                                                                             Tel. (503) 227-2212
